Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00598-CV

                     IN THE INTEREST OF J.C.W. and I.O.W, Children

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-015
                         Honorable Kirsten Cohoon, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the Motion for Voluntary Dismissal
filed by appellant is GRANTED and this appeal is DISMISSED.

       We order that all costs of appeal, if any, shall be borne by the party that incurred them.

       SIGNED October 30, 2019.


                                                 _________________________________
                                                 Beth Watkins, Justice